Exhibit 10.71
FIRST AMENDMENT TO
TENNECO INC. INCENTIVE DEFERRAL PLAN
     WHEREAS, Tenneco Inc. maintains the Tenneco Inc. Incentive Deferral Plan
(the “Plan”);
     WHEREAS, the Plan was most recently amended and restated effective as of
January 1, 2008; and
     WHEREAS, it is now desirable to further amend the Plan to make certain
clarifying changes;
     NOW, THEREFORE, the Plan is hereby amended, effective as of December 1,
2009, in the following particulars:
     1. By substituting the following for the first sentence of Section 4 of the
Plan:
“A Participant may elect in writing to defer receipt of all or a specified
portion of his or her bonuses or incentive compensation to be received with
respect to a calendar year (‘Deferral Election’), provided that the bonuses or
incentive compensation, as applicable, are contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months.”
     2. By substituting the following for the first sentence of the second
paragraph of Section 4 of the Plan:
“A Deferral Election must be made prior to June 30 of the calendar year in which
the bonuses or incentive compensation will be awarded (but only to the extent
the bonuses or incentive compensation qualify as performance-based compensation
under Code Section 409A).
     3. By substituting the following for the second paragraph of Section 5 of
the Plan:
“An Outside Director may elect in writing (‘Director Deferral Election’) to
defer receipt of all or a specified portion of the remaining forty (40) percent
of his or her annual retainer fee or any other applicable fees (‘Discretionary
Deferred Fee’) received with respect to a calendar year, subject to the terms of
this Plan. A Director Deferral Election must be made prior to December 31 of the
calendar year preceding the calendar year to which the Director Deferral
Election will apply (or such earlier date specified by the Committee) and shall
be irrevocable as of such December 31. An Outside Director must make a separate
Director Deferral Election with respect to each calendar year of participation
in the Plan. A newly appointed or elected Outside Director shall have 30 days
following his or her initial appointment or election as a director to make a
Director Deferral Election with respect to his or her Discretionary Deferred Fee
for services to be performed after the election and during the remainder of the
calendar year of his or her initial appointment or election and any Director
Deferral Election filed in accordance with this sentence shall be irrevocable
when filed with the Company.”

 



--------------------------------------------------------------------------------



 



     4. By substituting the following for Section 8(d) of the Plan:
     “(d) A Participant may elect (a ‘Distribution Change Election’) to delay
the specified date in-service distribution of all or a portion of any Deferred
Amount credited to such Participant’s Deferred Compensation Account for a given
calendar year to a subsequent time, provided that the Distribution Change
Election is filed with the Company at least 12 months before the date the
in-service payment is otherwise scheduled to be paid. A Distribution Change
Election that is filed in accordance with the preceding sentence shall not be
effective until at least 12 months after it is filed with the Company and shall
defer payment of such Deferred Amount for at least five years from the date
payment would otherwise have been made (but no later than the Participant’s
termination of employment, except as otherwise provided in subsection
(c) above). A Participant’s Distribution Change Election shall be irrevocable
when filed with the Company. A Participant may not make more than one
Distribution Change Election with respect to any Deferred Amount credited to
such Participant’s Deferred Compensation Account for a given calendar year.”
     IN WITNESS WHEREOF, the Company has caused the Plan to be amended as set
forth herein by its authorized officer.

            TENNECO INC.
      By:                   Its:                        

 